DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 10, 12, 19-20 have been withdrawn in previous office action. Search extended to next non-elected species of claim 10, herewith rejoined. Claims 1-20 are pending and claims 1-11, 13-18 are examined in this office action.  
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application has PRO 62/910,856 10/04/2019.

Response to Amendment
7.         Applicant's amendment filed on 06/09/22, has been fully considered and entered.
Response to Arguments
8.         Applicant's arguments with respect to rejection of claims 1-9, 11, 13-18 under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (S.M.S. Hussain, et al, Synthesis and physicochemical investigation of betaine type polyoxyethylene zwitterionic surfactants containing different ionic headgroups, Journal of Molecular Structure 1178 (2019) 83-88; IDS filed on 01/22/20) filed on 06/09/22, have been fully considered but are moot in view of affidavit 130(a). Accordingly, previous rejection have been withdrawn.

Claim Rejections - 35 USC § 102
9.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.       Claims 1-6, 8-10, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlmann (US 2004/0163307). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           Regarding claims 1-6, 8-10, Dahlmann discloses a betaine surfactant such as Poly(oxy-1,2-ethanediyl), α-[2-[[3- [(carboxymethyl)dimethylammonio]propyl]amino]-2-oxoethyl]-ω-[(9Z)-9- octadecenyloxy]-, inner salt 


wherein n=5 (para [0035]-[0047], [0117], [0126]-[0127]), meeting the requirements of claims 1-6, 8-10.
         Regarding claim 15, since Dahlmann discloses same surfactant as instantly claimed, the properties of the surfactant such as critical micelle concentration and/or surface tension at the critical micelle concentration would inherently be same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
          Regarding claim 16, Dahlmann discloses the oil and gas well servicing fluid comprising aqueous fluid such as water and surfactant of claim 1 (para [0145]). 
          Regarding claim 18, Dahlmann discloses 5000 ppm of the surfactant (para [0145], 0.5 wt%), fall into instant claim range of 0.001-15 wt%. 
11.       Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlmann (US 2004/0163307) as applied to claim 1 above and evidenced from Document (https://drugs.ncats.io/drug/172F2WN8DV, downloaded on 08/12/22).
            Dahlmann includes the features of claim 1 above.
            Regarding claim 13, Dahlmann discloses oleyl alcohol of the natural origin for the derivatization to obtain betaine surfactants (para [0087]). As evidenced from Document, oleyl alcohol of the natural origin contain cis-double bond configuration. 

 
Claim Rejections - 35 USC § 103
12.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.         Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann, as applied to claim 1 above.
            Dahlmann includes the features of claim 1 above.

    PNG
    media_image2.png
    444
    698
    media_image2.png
    Greyscale
            Regarding claims 7, 14, Dahlmann discloses 







    PNG
    media_image3.png
    110
    400
    media_image3.png
    Greyscale









(claim 11; read on acetate derivative), encompasses the features claims 7, 14. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
15.       Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann, as applied to claim 1 above, and further in view of Hager (US 3759981).
            Dahlmann includes the features of claim 1 above.
            Regarding claim 11, Dahlmann discloses betaine surfactant as corrosion inhibitor, wherein amine adduct is converted to the betaine derivative by reaction with chloroacetic acid (para [0001], [0127]). Dahlmann does not discloses the propane sultone derivative of the betaine compound. 
            However, Hager discloses the betaine surfactant as corrosion inhibitor, wherein 
amine adduct is converted to the betaine derivative by techniques well known to the organic chemist, for instance, an amphoteric surfactant is prepared by reacting substantially stoichiometric amounts of the amine with such reactants as chloroacetic acid, sodium chloroacetate, potassium chloroacetate, propane sultone, propiolactone, and the like (column 1, lines 53-61, column 4, line 37). Thus, chloroacetic acid and propane sultone are functional equivalent for the derivatization amine adduct to the betaine surfactant as corrosion inhibitor. 
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the propane sultone of the claim in the composition of Dahlmann for the derivatization if amine to betaine surfactant because Hager teaches that the claimed propane sultone  and chloroacetic acid Dahlmann are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
16.          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann, as applied to claims 1, 16 above, and further in view of Phan (US 2018/ 0112122).
            Dahlmann includes the features of claims 1, 16 above.
          Regarding claim 17, Dahlmann discloses the oil and gas well servicing fluid such as oil extraction fluid comprising aqueous fluid such as water and surfactant such as betaine surfactant as corrosion inhibitor (para [0001], [0127], [0145]). Dahlmann does not discloses the total dissolved solid content in the composition is 50,000-350,000 ppm.
         However, Phan disclose oil extraction fluid comprising aqueous fluid such as water and surfactant such as betaine surfactant and corrosion inhibitor, wherein the total dissolved solid content in the composition is about 4 to 30 wt% (para [0001], [0038], [0053], [0057]), overlapping instant claim range of 50,000-350,000 ppm. 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Dahlmann with the aforementioned teachings of Phan to provide a composition comprising aqueous composition with total dissolved solid content in the range of about 4 to 30 wt% in order to use such fluid in oil extraction process. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). Further, it is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766